DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims have not been substantively amended so that they claim different features than the previously filed claim set of 11/23/20.

Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. 
Pages 13-14 of the remarks argue the following:

The Yang et al. very broadly discloses in the “Summary” at least 84 different “embodiments” without much in the way of detail regarding each. Paragraph [0084] states:

In a seventy-second embodiment, the SCR catalyst composite of the sixty-fifth through seventy-third embodiments is modified, wherein the molecular sieve has  a structure type selected from the group consisting of MFI, BEA, AEI, AFT, AFX, CHA, EAB, EMT, ERI, FAU, GME, JSR, KFI, LEV, LTL, LTN, MOZ, MSO, MWW, OFF, SAS, SAT, SAV, SBS, SBT, SFW, SSF, SZR, TSC, WEN, and combinations thereof.

AFX and BEA are but two of 30 different structure types disclosed. The particular combination of AFX and BEA is not disclosed nor is a preference for that combination disclosed. That combination of structures containing AFX and BEA are comparatively few of the millions of possible combinations (containing from 2 to 30 structures) of the 30 structures disclosed. The allegation in the office action that “Yang describes a molecular sieve catalyst (title) that is comprised of BEA, AFX and combinations thereof” is a hindsight reconstruction of Yang et al., made possible only by a reading of applicant’s specification.

Paragraph [0085] of Yang et al. states “[i]n a seventy-third embodiment, the SCR catalyst composite of the seventy-second embodiment is modified, wherein the molecular sieve has a structure type selected from the group consisting of MFI, BEA, CHA, AEI, AFX, ERI, KFl, LEV, and combinations thereof.” Again, the particular combination of AFX and BEA is not disclosed nor is a preference for that combination disclosed. While there are less possible combinations in paragraph [0085] than there are in paragraph [0854], the same reasoning applies. That is, allegation in the office action that “Yang describes a molecular sieve catalyst (title) that is comprised of BEA, AFX and combinations thereof” is a hindsight reconstruction of Yang et al., made possible only by a reading of applicant’s specification.

The remarks are respectfully contended.  While the combination of AFX and BEA is one combination from a list of zeolites and their combinations, the fact remains that it would have been obvious to choose any zeolite combinations from the list, including AFX and BEA, absent evidence to the contrary.  Further, the mere fact that a reference teaches alternatives does not by itself render any particular alternative any less obvious. See Merck, 874 F.2d at 807; Susi, 440 F.2d at 445; Kubin, 561 F.3d at 1359.  

Page 14 of the remarks argues:

In paragraph [0143] of Yang et al. there are even more possible combinations that in paragraph [0084]. Again, the particular combination of AFX and BEA is not disclosed nor is a preference for that combination disclosed. Paragraph [0143] also does not support the allegation in the office action that “Yang describes a molecular sieve catalyst (title) that is comprised of BEA, AFX and combinations thereof.” This allegation results from a hindsight reconstruction of Yang et al., made possible only by a reading of applicant’s specification.

The remarks are respectfully contended.  The remarks argued earlier are re-iterated here.  In addition, paragraph 85 describes a narrower range of materials that can be combined together, there being only 8 possible sieves to combine.
Pages 14-15 of the remarks then argue the following:

Further Yang is completely silent regarding a proportion of one zeolite compared to the others in the multiple possible combinations. The Examiner admits that “Yang does not teach how much of each” However, the office action alleges “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 1:1 ratio of each.” The office action reasons:

when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

This allegation and the reasoning supporting it are traversed.

The office action does not explain, nor does the Yang et al. publication offer anything to support that it would be “common sense to select a 1:1 ratio.” Of the whole number ratios 1:99 to 99:1, 1:1 is but one of 99 possible ratios. No indication is provided that 1:1 is better than any other. Nor is there any reasoning provided in the office action as to why it would be “common sense to select” any particular ratio, such as a 1:1 ratio. As with the selection of the combination of AFX and BEA, the allegation that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 1:1 ratio of each” results from a hindsight reconstruction of Yang et al., made possible only by a reading of applicant’s specification.

	This argument is respectfully contended.  As mentioned above in the last office action, the Court held in In Re Bozek, that when faced with a mixture, one of ordinary skill in the art would be motived by common sense to select a ratio of 1:1 absent evidence of unexpected or surprising results.  As to the selection of the specific combination of AFX and BEA, the reasoning was given above as well as reiterated in the rejection below.

	The remarks on page 16 argue the following:

McGuire discloses a catalyst blend for processing of feedstocks into monoaromatics in a single stage, comprising at least one cracking catalyst, one heterogeneous transition metal catalyst, and optionally at least one hydrogenation catalyst.

Thus, while the presently claimed catalyst is useful for selective reduction of NOx, McGuire describes a catalyst for pyrolysis of feedstock, which is highly different from the selective reduction of NOx. Hence McGuire is far from the technical field of the present invention. Therefore, it is submitted one of ordinary skill in the art would not consult McGuire.

	This response is respectfully contended.  The claims (Claim 13, 14) are both composition type claims.  Therefore, any intended use features are not limiting on the composition.  Furthermore, the intended use features are not part of Claims 13 and 14.

	Next, page 16 argues the following:

Secondly, even if one of ordinary skill in the art would consult McGuire, one would not achieve the present invention for the following reasons.

McGuire discloses a catalyst blend comprising 1) a zeolite cracking catalyst and 2) a heterogeneous transition metal water-gas shift catalyst (McGuire, column 3, lines 6- 9). McGuire further discloses that, in one embodiment, the zeolite cracking catalyst may be a single catalyst with a bimodal distribution or a mixture of two or more catalysts to establish the bimodal distribution (McGuire, column 5, lines 59-64), and preferably a mixture of a large pore zeolite (consisting of 12-membered rings) and a small or intermediate pore zeolite (consisting of 8-10 membered rings) (McGuire, column 5, line 66 to column 6, line 2). McGuire teaches that suitable 12-membered ring zeolites are for example FAU, CHA, MOR and the like, wherein Y zeolite is included in this group. (McGuire, column 6, lines 14-16).

Thus, even assuming, arguendo, one of ordinary skill in the art would have consulted this document and would have selected the particular embodiment of McGuire consisting of mixture of a large pore zeolite and small pore zeolite, one would not select BEA as large pore zeolite, but rather a FAU, CHA or MOR zeolite, and more particularly one would select Y zeolite as large pore zeolite.

McGuire teaches that “other small/intermediate pore zeolite catalysts consisting of 8-10 membered rings include framework types ACO, AEI, AEN, AFN, AFT, AFX, ANA, APC, APD, ATT, CDO, DDR, DFT, EAB, EDI, EPI, ERI, GIS, GOO, IHW, ITE, ITW, LEV, KFl, MER, MON, NSI, OWE, PAU, PHI, RHO, TH, SAT, SAV, SIV, THO, TSC, UEI, UFI, VNI, YUG, ZON, MFI, LTA, BEA.” (McGuire column 6, lines 17-23).

Thus, based on this teaching of McGuire, one of ordinary skill in the art would not have deduced that AFX and BEA in particular are both considered as intermediate or small pore zeolite, and thus would not have combined these particular intermediate or small pore zeolites, since McGuire requires the mixture of a large pore zeolite and an intermediate or small pore zeolite.

	This is disputed.  The remarks argue that the mixture of zeolite can include a combination of a large pore and a small pore or an intermediate pore.  The Y-type zeolite is an example of a large pore zeolite and the AFX and the BEA are examples of a small and medium pore zeolite, both of which can be combined together in this reference.  For McGuire, it seems that all three can be combined (large, medium and small pore sieve).  

	Next, the remarks argue on pages 17-18 the following:
Even assuming, arguendo, one of ordinary skill in the art knows that BEA is 12- membered ring zeolite (See IZA database of zeolite structures) and thus is a large pore zeolite as defined by McGuire, one would not obviously combine BEA with AFX, since McGuire lists 44 zeolites as small/intermediate pore zeolite (McGuire column 6, lines 17-23) and 3 zeolites FAU, CHA, MOR as large pore zeolites (McGuire, column 6, lines 14-16) plus BEA, hence 4 large pore zeolites. Thus, there are 44 x 4 possible combinations, i.e., 176 possible mixtures of large pore zeolite and intermediate/small pore zeolite. Nor is BEA is ever cited as a preferred zeolite in McGuire.

Thus, one of ordinary skill in the art would have to select one among 176 possible mixtures, and would not find any incentive in McGuire to select BEA as large pore zeolite and even more NO incentive in McGuire to select specifically BEA as large pore zeolite and AFX as small pore zeolite. The office action recognizes the combination BEA and AFX based on McGuire solely due to a hindsight reconstruction possible only with a reading of the present specification.

	Although it is respectfully agreed that BEA is a large pore sieve, McGuire explains that large pore zeolites having a pore size of 7 Angstroms or larger are effective for use in this composition (col. 9, lines 15-17).  Therefore, one would know that a larger pore sieve is combinable for use in this material.  Since BEA falls within this size range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that BEA would be effective for use in this.

	On page 18, the remarks argue the following:

McGuire further specifies that Examples (of mixture of a large pore zeolite and a small or intermediate pore zeolite) include high matrix Y zeolite and ZSM-5 (McGuire column 6, line 3). And the Examples of McGuire illustrate only one zeolite cracking catalyst that is a mixture of Y zeolite and ZSM-5 zeolite (see columns 13-14). Therefore, the only mixture of zeolites which is obviously deduced from McGuire is Y zeolite and ZSM-5 zeolite.

Furthermore, as noted by the Examiner, McGuire teaches that the preferred weight ratio of large zeolites to small zeolites is from 10:1 to 1:10 (col. 6, lines 29-30). In other words, McGuire teaches the relative proportions of large pore zeolite relatively to small pore zeolite but not at all content of each zeolite relatively to the total weight of the catalyst. In its Examples, McGuire illustrates contents of Y zeolite (the large pore zeolite) equal to 14% by weight and of ZSM-5 zeolite equal to 15% by weight, relative to the total weight of the illustrated zeolite catalyst.


Thus, based on these teachings of McGuire, even assuming, arguendo, one of ordinary skill in the art would consult McGuire, would select the embodiment of mixtures of a large pore zeolite and a small pore zeolite, would select BEA as large pore zeolite and finally would select a mixture of BEA and AFX, would develop a catalyst comprising 14% by weight for BEA and 15% by weight for AFX, relatively to the total weight of the catalyst. Therefore, it still would not have been obvious to provide, as presently claimed, a catalyst having a zeolite structure comprising between 30 and 90% by mass by mass of AFX-structure zeolite, relative to the total mass of the catalyst in its anhydrous form and between 10 and 70% by mass by mass of BEA-structure zeolite, relative to the total mass of the catalyst in its anhydrous form.

	The remarks are disputed because the specific examples provided above were not relied upon the last rejection.  As to the second argument, this is respectfully not persuasive.  The ratio of the zeolites is 10:1 to 1:10, but the ratios of each relied upon in the remarks is based on one example where Y zeolite is 14% and the ZSM-5 zeolite is 15 wt%.  This section of the reference was not relied upon in the rejection.

	The remarks on page 19 argue the following:
Regarding the content of metal in McGuire noted in the office action, the taught contents are for the second catalyst in the catalyst blend of McGuire, i.e., the heterogeneous transition metal water-gas shifting catalyst (see McGuire column 6, line 52 to column 7, line 35). The heterogeneous transition metal water-gas shifting catalyst of McGuire comprises a metal catalyst on a support selected from the group consisting of zirconium, silica, AlzO3 (Alumina), TiOz and mixtures thereof, and optionally promoted by an acid promoter selected from W, Nb, Mo, Ce, Ma, Va, Rh, Ta (McGuire, column 6, line 60 to column 7, line 3). This catalyst, even if it comprises a metal on a support, is clearly different from a zeolite catalyst.

The features for both catalysts of McGuire, one of zeolite catalyst and the other of heterogeneous transition metal water-gas shifting catalyst would not have beeen combined by one of ordinary skill in the art.

	This remark is respectfully contended.  Although this metal is for the Water-Gas shift catalyst portion of the material, since the catalysts are all blended together, the metal in the water-gas shift is part of the catalyst mixture containing the zeolites.  Respectfully, the metals are describes as being within the cavity of the zeolite, which would overcome this feature of the claims.

	Next, page 20 of the remarks argue:

The Chandler et al. publication discloses a heterogeneous catalyst article having at least one combination of a first molecular sieve having a medium pore, large pore, or meso-pore crystal structure and optionally containing a first metal, and a second molecular sieve having a small pore crystal structure and optionally containing a second metal, and a monolith substrate onto or within which said catalytic component is incorporated, wherein the combination of the first and second molecular sieves is a blend, a plurality of layers, and/or a plurality of zones.

Paragraph [0014] of Chandler et al. discloses (citing para. 14 of Chandler).

Therefore, one of ordinary skill in the art would have had to select the large pore zeolite among at least 13 zeolites (AEL, AFl, AFO, AFR, ATO, iron isomorphous BEA, BEA, GME, HEU, MFI, MWW, OFF) and the small pore zeolite among a list of 43 zeolites (ACO, AEI, AEN, AFN, AFT, AFX, ANA, APC, APD, ATT, CDO, CHA, DDR, DFT, EAB, EDI, EPI, ERI, GIS, GOO, IHW, ITE, ITW, LEV, KFl, MER, MON, NSI, OWE, PAU, PHI, RHO, RTH, SAT, SAV, SIV, THO, TSC, UEI, UFI, VNI, YUG and ZON), i.e., 13 x 43 = 559 possible combinations of zeolites pairs. The implication in the office action that it would have been obvious to combine AFX and BEA is a hindsight reconstruction of Chandler et al., made possible only by a reading of applicant’s specification. Even assuming, arguendo, one of ordinary skill in the art would have selected BEA as a large pore zeolite based on one teaching of Chandler (Chandler, paragraph 21

[0043]), there remain 43 possibilities for the small pore zeolite in Chandler et al. Moreover, if BEA is selected, the Chandler et al. publication teaches the preferred small pore zeolite in combination with BEA is a CHA zeolite (Chandler, paragraph [0042)). Thus, one of ordinary skill in the art would not have had any apparent reason to combine AFX with BEA. Nothing in Teranishi et al. “Chandler II’ or Li remedies the deficiencies of Chandler et al. Therefore, the presently claimed invention is patentable over Chandler et al., alone or in view of Teranishi et al. or in view of “Chandler II’ and Li. In view of the foregoing amendments and remarks, favorable reconsideration and allowance of all the claims presently in the application are respectfully requested.

	The remarks are respectfully disputed. While BEA and AFX is one from a list of small and large pore zeolites, the fact remains that it would have been obvious to choose any small sieve and large sieve from the lists provided, including both AFX and BEA.   Absent evidence to the contrary. Further, the mere fact that a reference teaches alternatives does not by itself render any particular alternative any less obvious. See Merck, 874 F.2d at 807; Susi, 440 F.2d at 445; Kubin, 561 F.3d at 1359.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of step ii) of Claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 4-7 describes FAU zeolite having a SiO2/Al2O3 molar ratio of 30-100 “with at least one FAU-structure zeolite having an SiO2/Al2O3 molar ratio of between 2-30”, which is unclear how a FAU zeolite has one ratio with at least one FAU of that having a smaller range.
	Claim 1, line 6 and throughout all the claims it says “upper limit excluded”, which is unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depend from Claim 1.  Claim 1 describes that the drying step occurs from 2-20 hrs, but Claim 12, line 6 performs this step from 5-10 hrs.  This is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub.: 2015/0367337).
Yang describes a molecular sieve catalyst (title) that is comprised of BEA, AFX and combinations thereof (para. 84, 85, 143).  The catalyst can be modified with a metal, such as Cu, Fe, Ni (para. 20) from 0.1 to 10wt % (para. 24).  
	As to the amount of each zeolite in the composite, although Yang does not teach how much of each, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 1:1 ratio of each.
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	
Claims 13, 19, 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (US Pat.: 9687829) and evidenced by Van Donk (US Pub.: 2015/0328625) and evidenced by Chen (US Pub.: 2018/0111086).
McGuire describes a catalyst (title) that includes a mixture of a large pore zeolite and a small pore zeolite in an amount of 10:1 to 1:10 (col. 6, lines 25-32).  The zeolites can include AFX and BEA (col. 6, lines 19-23).  The catalyst can be modified with a promoter that can include a transition metal in an amount of 0.01 to 99% (col. 7, lines 23-34).
McGuire does not teach that the BEA is a large pore zeolite.
Van Donk states that BEA is a large pore type zeolite (para. 5).
As to the small pore zeolite, Chen teaches that AFX is a small pore molecular sieve (para. 56).
Therefore, the large pore zeolite of McGuire can be BEA and the small pore zeolite of McGuire can be AFX.
	As to the anhydrous feature, McGuire describes these materials as zeolites (see col. 6, lines 13-25).  Although McGuire does not specifically state that their zeolite is anhydrous, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the zeolite described above is in the final state, which is dried. 

	As to Claim 19, Chandler teaches that their catalyst can be used with an ammonia reductant (para. 21, 52).

	As to Claim 20, Chandler teaches that the catalyst may be added as layers on monolith substrates (abstract). 

As to Claim 26, Chandler teaches that the catalyst can be used to treating pollutants from internal combustion engines (para. 1, 59, 60).

Claim 13, 14, 15, 16, 17, 18, 19, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US Pub.: 2012/0275977).
Chandler describes a catalyst (title) that combines a first molecular sieve with a second in an amount of 1:10 to 1:1 (para. 16). The first sieve being a medium, large or mesopores crystal structure and the second being a small pore (para. 14).  The catalysts are modified with a metal that includes transition metals (para. 14).  The larger pore sieve can have a BEA-type framework (para. 30) and the small pore sieve can have an AFX-type framework (para. 25).  The entire catalyst is modified with a metal, such as Cu or Fe (para. 34) in an amount of 0.01 to 20wt % (para. 40).  
	As to the anhydrous feature, Chandler teaches that the material is dried (see examples) and modified with metal in a certain % (see examples 1 for instance).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the calculated sieve is based on the dried form because the final product is dried. 
	As to the product by process feature of Claim 18, although Chandler does not explicitly teach that the product is obtained by the process described in Claim 1 as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Chandler meets the requirements of the claimed product, Chandler clearly meets the requirements of the present claim.
As to the additional features of Claim 15, 16 and 17, Chandler teaches that the first sieve that uses the larger pores sizes, can have a metal in an amount of 0.01 to 20wt % (para. 14), the metal can include Fe or Cu (para. 14).  Furthermore, the second sieve can have a metal, such as Fe or Cu, in an amount of 0.01 to 20wt % (para. 14).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

	As to Claim 19, Chandler teaches that the system uses an ammonia reducing agent (para. 4, 22, 51).

	As to Claim 23, Chandler teaches that the washcoat includes a binder, such as titania or zirconia (para. 49).

	As to Claim 24, Chandler teaches that their catalyst coating is combined with another catalyst layer (see Fig. 4A-4D).  As to the intended use features of the claim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective in the same way.

Claims 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler as applied to claim 19 above, and further in view of Teranishi (US Pub.: 2017/0274366).
Chandler teaches that their SCR catalyst is deposited as a layer on a honeycomb filter (para. 50), but does not describe the features of the honeycomb (Claim 21) or the deposition concentration (para. 22).
Teranishi describes a honeycomb structure (title) used in purifying contaminants in gases (para. 55) that has porous partition walls defining a plurality of cells which extend from an inflow end face to an outflow end face and become through channels (para. 7, 15).
Teranishi explains that substrate used is a honeycomb structure and that the catalyst concentration used is about 50 g/L or more (para. 29).  Teranishi explains that the honeycomb structure has plugging portions disposed in open ends of predetermined cells on an inflow end face side and open ends of the residual cells other than the predetermined cells on an outflow end face side among the plurality of cells (para. 55). One of the open ends of each cell is plugged with the plugging portion, so that the honeycomb structure of the present embodiment is utilizable as an exhaust gas purifying filter, particularly for reducing NO in vehicle exhaust gases (para. 55). As to the reason to add 50 g/L or more of the catalyst, the reference explains that when the amount of catalyst loaded is smaller than 50 g/L, the catalytic operation is not sufficient (para. 58) but when that amount exceeds 130 g/L, the pressure loss increase may increase the cost of the honeycomb (para. 58). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a honeycomb as the substrate of the catalyst, as taught by Teranishi for use with the catalyst of Chandler because honeycomb filters are known to be effective substrates in combination with NOx reduction catalysts. 
	As to the amount of catalyst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the catalyst of Chandler in an amount of at least 50 g/l and less than 130 g/l, as taught by Teranishi because Teranishi explains that the catalyst within this range is effective in reducing NO gases without increasing costs in the manufacture of the honeycomb substrate.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler as applied to claim 19 above, and in view of Chandler (US Pub.: 2011/0179777), (Chandler II) and further in view of Li (CN 102671691).
Chandler I teaches that the catalyst is a coating (see above).
Chandler II explains that their SCR can be either applied as a washcoat or extruded into the honeycomb (para. 18).
Li describes a method of making an SCR (novelty) modified with metals, such as Cu, which is a transition metal (Novelty).  The catalyst may be made by making a slurry of the material and then extruding the composition to make the final product (Description).
Although Li does not state that 100% of the catalyst is extruded, since Li explains that the slurry is extruded and that none of the slurry is not extruded.
	Furthermore, since Chandler II explains that the SCR can be either washcoated or extruded, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the catalyst of Chandler I using the process of extrusion as taught by Chandler II and Li because Chandler II explains that applying a NOx catalyst by either washcoating or extrusion are both effective and known means to utilize these catalysts in the reduction of pollutants.

Allowable Subject Matter
Claims 1-12 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Chandler (US Pub.: 2012/0275977).  Chandler describes a catalyst (title) that combines a first molecular sieve with a second in an amount of 1:10 to 1:1 (para. 16). The first sieve being a medium, large or mesopores crystal structure and the second being a small pore (para. 14).  The catalysts are modified with a metal that includes transition metals (para. 14).  The larger pore sieve can have a BEA-type framework (para. 30) and the small pore sieve can have an AFX-type framework (para. 25).  The entire catalyst is modified with a metal, such as Cu or Fe (para. 34) in an amount of 0.01 to 20wt % (para. 40).  This reference does not disclose use of a FAU starter and it does not describe use of a FAU starter sieve with all the features of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			References Made of Record
	The following additional references from the examiner’s search are made of record:
 Rao (US Pub.: 2004/0091420).  Rao describes a process for the preparation of doped Pentasil-type zeolite using doped FAU seeds (title).  As to the specifics, Rao explains making a pentasil-type zeolite, the framework includes zeolite beta (para. 18).  The doped FAU seed includes a metal, such as a transition metal (para. 12).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 13, 2022